DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application 17/302,503, filed on 05/05/2021, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending.

Drawings
2.	The drawings received on 05/05/2021 are accepted by the Examiner.
Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on 05/13/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

	In claims 1-20 are rejected under 35 U.S.C 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-20 are directed to the abstract idea of comparing texts similarity level to a pre-set threshold, as explained in detail below. 
In claim 1, a “process” is being recited.  The claim recites instructions for obtaining an original text input from a collaborative development environment [ e.g. collecting information for evaluation]; extracting a first text statement from the original text input [e.g. observation]; calculating a similarity value between the first text statement and a second text statement [e.g. evaluation]; comparing the similarity value to a pre-set threshold [e.g. evaluation, judgment and opinion]. These steps which describe searching similarity among documents, are correspond to concepts identified as abstract ideas enumerated in the 2019 PEG.  These steps fall in one of the abstract idea groups “Mental Processes: Concepts performed in the human mind”, e.g., observation, evaluation, judgement and opinion.  
The recited limitations for text processing which are corresponded to a selected part of an original text document can be performed in the human mind.  For example, a human using pen and paper can evaluate similarities between document contents and decide which document contents are similar to the original text document.
 The additional limitations including a statement database that stores a plurality of second text statements which can be used to locate similarities are not indicative of integration into a practical application because adding the words “apply it” with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.   Looking at the limitation as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. For these reasons, there is no inventive concept in the claim 1 and thus, it is ineligible.
Claims 2, 4-6 and 10 are similar to claim 1 also fall in one of the abstract idea groups “Mental Processes: Concepts performed in the human mind”, e.g., observation, evaluation, judgement and opinion, enumerated in the 2019 PEG.  The additional limitations including further define the original text input including sentences, phrases or etc. and the similarity value is obtained by comparing and classifying with respect to matching keywords are mere instructions to implement an abstract idea on a generic computer component and merely uses a computer as a tool to locate similarities among documents. Therefore, the judicial exception is not integrated into a practical application.  Claims 2, 4-6 and 10 are not patent eligible.
Claims 3, 8 and 9 are similar to claim 1 also fall in one of the abstract idea groups “Mental Processes: Concepts performed in the human mind”, e.g., observation, evaluation, judgement and opinion, enumerated in the 2019 PEG.  The additional limitations extracting the first statement from the original text input based on a standardization algorithm and the obtained similarity value is calculated using a similarity algorithm which is obtained from one or more machine learning algorithms based on one or more categories of the first text document are adding insignificant extra-solution activity to the abstract idea.  The additional limitation cannot integrate an abstract idea into a practical application.  Therefore, claims 3, 8 and 9 are not patent eligible.
Claim 7 is similar to claim 1 also fall in one of the abstract idea groups “Mental Processes: Concepts performed in the human mind”, e.g., observation, evaluation, judgement and opinion, enumerated in the 2019 PEG.  The additional limitation including sending a notification message to a user is mere instruction to implement an abstract idea on a generic computer component and merely uses a computer as a tool to store information and send an alert to a user. Therefore, the judicial exception is not integrated into a practical application.  Claim 7 is not patent eligible.
In claim 11, an” apparatus” is being recited.   The claim recites instructions for obtaining an original text input from a collaborative development environment [ e.g. collecting information for evaluation]; extracting a first text statement from the original text input [e.g. observation]; calculating a similarity value between the first text statement and a second text statement [e.g. evaluation]; comparing the similarity value to a pre-set threshold [e.g. evaluation, judgment and opinion]. These steps which describe searching similarity among documents, are correspond to concepts identified as abstract ideas enumerated in the 2019 PEG.  These steps fall in one of the abstract idea groups “Mental Processes: Concepts performed in the human mind”, e.g., observation, evaluation, judgement and opinion.  
The recited limitations for text processing which are corresponded to a selected part of an original text document can be performed in the human mind.  For example, a human using pen and paper can evaluate similarities between document contents and decide which document contents are similar to the original text document.
 The additional limitations including one or more processors; a computer readable memory and a statement database that stores a plurality of second text statements which can be used to locate similarities are not indicative of integration into a practical application because adding the words “apply it” with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.   Looking at the limitation as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. For these reasons, there is no inventive concept in the claim 11 and thus, it is ineligible.
Claims 12 and 14-16 are similar to claim 11 also fall in one of the abstract idea groups “Mental Processes: Concepts performed in the human mind”, e.g., observation, evaluation, judgement and opinion, enumerated in the 2019 PEG.  The additional limitations including further define the original text input including sentences, phrases or etc. and define the similarity value is obtained by comparing and classifying with respect to matching keywords are mere instructions to implement an abstract idea on a generic computer component and merely uses a computer as a tool to locate similarities among documents. Therefore, the judicial exception is not integrated into a practical application.  Claims 12 and 14-16 are not patent eligible.
Claim 13 is similar to claim 11 also fall in one of the abstract idea groups “Mental Processes: Concepts performed in the human mind”, e.g., observation, evaluation, judgement and opinion, enumerated in the 2019 PEG.  The additional limitations extracting the first statement from the original text input based on a standardization algorithm and the obtained similarity value is calculated using a similarity algorithm which is obtained from one or more machine learning algorithms based on one or more categories of the first text document are adding insignificant extra-solution activity to the abstract idea.  The additional limitation cannot integrate an abstract idea into a practical application.  Therefore, claim 13 is not patent eligible.
In claim 17, a ”non-transitory recording medium” is being recited.  The claim recites instructions for obtaining an original text input from a collaborative development environment [ e.g. collecting information for evaluation]; extracting a first text statement from the original text input [e.g. observation]; calculating a similarity value between the first text statement and a second text statement [e.g. evaluation]; comparing the similarity value to a pre-set threshold [e.g. evaluation, judgment and opinion]. These steps which describe searching similarity among documents, are correspond to concepts identified as abstract ideas enumerated in the 2019 PEG.  These steps fall in one of the abstract idea groups “Mental Processes: Concepts performed in the human mind”, e.g., observation, evaluation, judgement and opinion.  
The recited limitations for text processing are corresponded to a selected part of an original text document can be performed in the human mind.  For example, a human using pen and paper can evaluate similarities between document contents and decide which document contents are similar to the original text document.
 The additional limitations including a statement database that stores a plurality of second text statements which can be used to locate similarities are not indicative of integration into a practical application because adding the words “apply it” with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.   Looking at the limitation as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. For these reasons, there is no inventive concept in the claim 17 and thus, it is ineligible.
Claims 12 and 14 are similar to claim 17 also fall in one of the abstract idea groups “Mental Processes: Concepts performed in the human mind”, e.g., observation, evaluation, judgement and opinion, enumerated in the 2019 PEG.  The additional limitations including further define the original text input including sentences, phrases or etc. and define the similarity value is obtained by comparing and classifying with respect to matching keywords are mere instructions to implement an abstract idea on a generic computer component and merely uses a computer as a tool to locate similarities among documents. Therefore, the judicial exception is not integrated into a practical application.  Claims 12 and 14 are not patent eligible.
Claim 13 is similar to claim 17 also fall in one of the abstract idea groups “Mental Processes: Concepts performed in the human mind”, e.g., observation, evaluation, judgement and opinion, enumerated in the 2019 PEG.  The additional limitations extracting the first statement from the original text input based on a standardization algorithm and the obtained similarity value is calculated using a similarity algorithm which is obtained from one or more machine learning algorithms based on one or more categories of the first text document are adding insignificant extra-solution activity to the abstract idea.  The additional limitation cannot integrate an abstract idea into a practical application.  Therefore, claim 13 is not patent eligible.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 8-14 and 17-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by De Sousa Webber (US 2017/0053025 A1), hereinafter De Sousa.
Referring to claims 1, 11 and 17, De Sousa discloses a computer-implemented method for text processing (See para. [0050], the system processes a set of data documents, the system segments each of the set of data documents into terms and sentences, standardizes punctuation, and eliminates or converts undesired characters), comprising:
	obtaining an original text input from a collaborative development environment (See para. [0004], para. [0049], para. [0057], para. [0078] and Figures 2, 4, receiving a set of documents from a web application for content creation and management allowing collaboration modification, extension and deletion of its content and structure);
	extracting a first text statement from the original text input (See para. [0050] and para. [0114], the system parses and segments each document into terms, sentences, strings or etc.);
	calculating a similarity value between the first text statement and a second text statement (See para. [0089], the system determines by a similarity engine a distance between a first SDR of the first data item and a second SDR of a second data item received from the SDR database, note in para. [0069], a single SDR reflects a phrase, sentence), wherein the second text statement is obtained from a statement database (See para. [0089], para. [0141], para. [0169], identifying a level of similarity between an SRD generated [e.g. first text statement] for a subsequently received document and one of the stored SDRs [e.g. second text statement]); and comparing the similarity value to a pre-set threshold (See para. [0087].the system uses the similarity engine to determine a level of semantic similarity between the first item and second data item based upon the determined distance, the similarity engine determines that the distance between the two SDRs exceeds or below a maximum thresholds for similarity ).
	As to claims 2, 12 and 18, De Sousa discloses the original text input is input to the collaborative development environment by a user (See para. [0088], para. [0091] and para. [0097], the user enters data items into a user interface), and the first text statement includes at least sentences, phrases, and words extracted from the original text input (See para. [0050] and para. [0114], the system parses and segments each received document into terms, sentences, strings or etc.).
	As to claims 3, 13 and 19, De Sousa discloses wherein extracting the first text statement from the original text input further comprises: standardizing the original text input using a standardization algorithm (See para. [0050], the system includes parser or preprocessing module/algorithm segments each of the set of data sentences having standardizes punctuation and eliminates or converts undesired characters) wherein the standardization algorithm used is based on one or more categories of the original text input (See para. [0042], para. [0050], para. [0062], the parser and the preprocessing module categorizes data items under different parts of speech tags, e.g. the data item “fish” will have a different SDR if it used as a noun than if it is used as a verb, also note in para. [0071], determining classification of data items converted into SDRs by matching against a reference text element).
	As to claims 4, 14 and 20, De Sousa discloses determining the similarity value between the first text statement and the second text statement is greater than the pre-set threshold (See para. [0087], the system uses the similarity engine to determine a level of semantic similarity between the first item and second data item based upon the determined distance, the similarity engine determines that the distance between the two SDRs exceeds a maximum thresholds for similarity); comparing the first text statement with the second text statement by mapping one or more key words of the first text statement to one or more key words of the second text statement (See para. [0116], comparing the terms [e.g. the pair] occurring in the set of data documents) ; and classifying the first text statement as redundant with respect to the second text statement based on the mapping (See para. [0218], the similarity module receives a first SDR and a second SDR from the set of documents and determines a similarity level between the both SDRs, the system classifies a document to be discard or to be kept by comparing the SDRs between the documents [e. duplicates or similar] decides whether to discard the document out a document that is duplicative or otherwise too similar to the set of documents).
As to claim 8, De Sousa discloses the similarity value is calculated using a similarity algorithm (See para. [0222], using machine learning algorithm to train reference map for identifying levels of similarity between the received data item and data items in the SDR database 120, generating enumerations of similar data item).
	As to claim 9, De Sousa discloses selecting the similarity algorithm (See para. [0222], using machine learning algorithm to train reference map for identifying levels of similarity between the received data item and data items in the SDR database 120, generating enumerations of similar data item from one or more machine learning algorithms based on one or more categories of the first text statement (See para. [0040], the reference map can be a neural type map or any type of learning-based, dimensionality-reducing, machine-learning method), wherein the one or more machine learning algorithms are trained using text statements of each of the one or more categories (See para. [0071], determining semantic similarity includes functionality for determining relevance ranking of data items converted into SDRs by matching against a reference data item converted into an SDR, the system includes functionality for determining classifications of data items converted into SDRs by matching against a reference text element converted into an SDR).
	As to claim 10, De Sousa discloses wherein calculating the similarity value further comprises: applying part-of-speech information of words in the first text statement to the similarity value (See para. [0051], para. [0062], para. [0222], identifying most relevant data items including identifying based on a part-speech tag assigned to teach data item in a document).

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable by De Sousa (US 2017/0053025 A1) and in view of Uchida (US 2020/0372215 A1). 
As to claims 5 and 15, De Sousa discloses determining the one or more key words of the first text statement and the one or more key words of the second text statement using one or more natural language processing algorithms (See para [0038], para. [0049] determining the SDRs into the documents using natural language such as English or Chinese) and assigning the first text statement with the second text statement in a relevant file (See para. [0071] and Figure 3, the system determines classifications of data items converted [e.g. stored] into SDRs by matching against a reference text element [e.g. second text]).
	De Sousa does not explicitly replace the first text statement with the second text statement in a relevant file.
	Uchida discloses replace the first text statement with the second text statement in a relevant file (See para. [0049], the system can replace the word has the same meaning as a certain word is registered).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the text processing algorithms of De Sousa to include synonyms and expression variation replacement, as taught by Uchida. Skilled artisan would have been motivated to match data strings smoothly and provide more accurate search result (See Uchida, para. [0004]).  In addition, both of the references (Uchida and De Sousa) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as determining similarities between documents. This close relation between both of the references highly suggests an expectation of success.
	As to claims 6 and 16, De Sousa discloses determining the similarity value between the first text statement and the second text statement is less than or equal to the pre-set threshold (See para. [0087], the system uses the similarity engine to determine a level of semantic similarity between the first item and second data item based upon the determined distance, the similarity engine determines that the distance between the two SDRs below a maximum thresholds for similarity
	De Sousa does not explicitly disclose storing the first text statement in the statement database after determining the similarity value.
	Uchida discloses storing the first text statement in the statement database after determining the similarity value (See para. [0055]-para. [0059], registering the word after determining the similarity between two words).

Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the text processing algorithms of De Sousa to determine when to store or register the words, as taught by Uchida. Skilled artisan would have been motivated to have correct search result even due to small differences in words included in a sentence (See Uchida, para. [0004]).  In addition, both of the references (Uchida and De Sousa) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as determining similarities between documents. This close relation between both of the references highly suggests an expectation of success.
	As to claim 7, De Sousa discloses sending a notification message to a user of the collaborative development environment (See para. [0215], the system transmits an alert to user).
	receiving a user-specified statement corresponding to the first text statement from the user; and
	storing the user-specified statement in the statement database (See para. [0145], the system allows user to specify an interest in a topic related to one of the query results and wish to store an identifier of the query result and/or the related topic for future reference).
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cobb et al. (US Patent 11157475 B1) discloses a device that includes an enterprise data indexing engine (EDIE) configured to receive a document comprising text and to convert the document into a markup language code. The EDIE is further configured to identify tags within the markup language code and to parse the markup language code into logical sections based on the tags. The EDIE is further configured to identify sentences within each of the logical sections and to link the identified sentences with a classification type. The EDIE is further configured to use the classified sentences to train a custom machine learning model.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUK TING CHOI whose telephone number is (571)270-1637. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 5712724037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                                                                                                       
/YUK TING CHOI/Primary Examiner, Art Unit 2153